Case 5:21-cv-00662-G Document 1 Filed 06/29/21 Page 1 of 6

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

SAMPLE 1

 

UNITED STATES DISTRICT COURT

for the

Western District of Oklahoma

Cry “1 0662 G

bk Lutedt-

[ill uh
~~ Plaintiff(s)

(Write the full name of each plaintiff who is filing this complaint.
Ifthe names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names. -

bb bon/ A Cabrel Sandler.

/ if
oe Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Nee ee ee ee ee Ne ee ee Ne ee ee es 8

Case No.

 

(to be filled in by the Clerk's Office)

Jury Trial: (check one) [_] Yes []No

    

Q =
JUN 29 2021

CARMELITA REEDER SHINN, CLERK

U.S. DIST. COURT, WESTERN DIST. OKLA,
or NMA oso

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plai

hal pe (lp 0 phede_,
TAYE Mb
Liisa O/C

LK Jtopsf

(YOS- ] 1.5 TYR

2 piu recent [WUE bg pull. ie

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

ff. named in 7 complaint. Attach additional pages if

Saf #ITG

Provide the information below for each defendant named in the complaint, whether the defendant is an
(peas: individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title /ifknown). Attach additional pages if needed.

Page | of 5
Case 5:21-cv-00662-G Document 1 Filed 06/29/21 Page 2 of 6

SAMPLE FORMS

. In General. These forms, as well as forms from the www.uscourts.gov website, illustrate

information that could be useful when filing complaints or other pleadings. The forms are
not comprehensive and do not apply to every type of case.

. Not Legal Advice. No form provides legal advice. No form can substitute for retaining

or consulting a lawyer. If you are not a lawyer and you are suing or being sued, it is best
to retain or consult a lawyer if possible.

. No Guarantee. Following a form does not guarantee that any pleading is legally or

factually correct or sufficient.

_ Variations Possible. A form may call for more or less information than a particular court

or Judge requires. The fact that a form asks for certain information does not mean that
every court requires it. If the form does not ask for certain information, a particular court
might still require it. Consult the rules and caselaw that govern the court where you are
filing the pleading.

. Examples Only. The forms do not try to address or cover all the different types of claims

or defenses, or how specific facts might affect a particular claim or defense. Some of the
forms are multi-use, but some apply only to specific types of cases. Carefully choose the
form that fits your case and the type of pleading you want to file. It is your responsibility
to change the information the form asks for to fit the facts and circumstances of your
specific case.

. No Guidance on Timing or Parties. The forms do not give any guidance on when

various pleadings, claims, or defenses should be filed, or who should be sued. Some
pleadings, claims, or defenses are time restrictive, but neither the forms nor the Clerk's
Office can provide this information. There are limits to who can be named as a party ina
case and when they can be added. Lawyers and people representing themselves must
know the Federal Rules of Civil Procedure and the caselaw setting out these and other
requirements. The current Federal Rules of Civil Procedure are available free of charge at

Wwww.uscourts.gov.

Privacy Requirements. FRCP_5.2 addresses the privacy and security concerns over
public access to electronic court files. Under this rule, papers filed with the court should
not contain anyone's full social-security number or full birth date, the name of a person
known to be a minor, or a complete financial-account number. A filing may include only
the last four digits of a social-security number and taxpayer identification number, the
year of someone's birth, a minor's initials, and/or the last four digits of a financial-
account number.

ProSe Guide to Filing Your Lawsuit in Federal Court (Rev. December 2020) Page | 15
Case 5:21-cv-00662-G Document1 Filed 06/29/21 Page 3 of 6

Pro Se 1 (Rev, 12/16) Complaint for a Civil Case

 

Defendant No. Neher babe [Cut chez.

Job or Title (if own)

Street Address hi Kt KicL

City and County

Edmond,
State and Zip Code Coy “ie he US D O 5
Telephone Number (4 OS 13 / YE 1 ES W/ /

E-mail Address (if inown)

 

 

 

Pefean No 2 mr LK le V; nS

 

 

Job or Title (if known) 7 PAT t (He 1 ,

Street Address -G AJO (by CO ,
City and County CY TU |
State and Zip Code / 7
Telephone Number

 

 

E-mail Address (if known)

 

Defendant No. 3 ; , jf . |
Bit ide Me
_ Name 1D UI AS & \AALMZL MSGi ort |
Job or Title (if known) / vit, , Jj] ‘ ey,

Street Address y Th

City and County et SN omic (oud ,

State and Zip Code DMbte Oph Gi (Ns

Telephone Number (V0 ov) sf Y- QS’) [

E-mail Address (if known)

Defendant No. 4
Name eS ) ly FUL
Job or Title Gf known) ‘stad t-4 “2YV

Street Address TH ‘5 Za ¢ jee! O Da l) (~

City and County
State and Zip Code D-b

Telephone Number a qt ~ | 4 9 — V ¢ We

E-mail Address (if kiown)

 

 

 

 

Page 2 of 5
Case 5:21-cv-00662-G Document1 Filed 06/29/21 Page 4 of 6

Pro Se 1] (Rey. 12/16) Complaint for a Civil Case

 

II.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of

another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (chgCk ail that apply)
Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

Addirney’s Pulledobo {lovhe Grocamudbrbl’hin (Ak ste, [io

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)

   

a. If the plaintiff is an ifidivid
The plaintiff, 7) , 18 a citizen of the

State of (name)

 

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) ;

 

and has its principal place of business in the State of (name)

 

(f more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

  
 
  

a. If the defendant is an indivy

The defendant, (name)
the State of (name)

, is a citizen of |

. Or isa citizen of

 

(foreign nation)

 

Page 3 of 5
Case 5:21-cv-00662-G Document 1 Filed 06/29/21 Page 5 of 6

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

Ill.

b. If the defendant is a corpora ion

 
 
   
 

, is incorporated under

the laws of the State of (name) ’ “MLA , and has its

Or is incorporated under the laws of (foreign nation)

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake—is more than, $75,000. not,counting to and 1,gosts pte court, becquse ( (explqin’:

The ent] flan A405 06H hy © Eiiery om Ut iid IAS
i

 

> pa
Of Oh (piped tor ve ie bile ig
ba tt ; 7)
Hinds of pal Be [ ci Yr on
Statement pefad late é yo Lil be “9 weit ih ny Ae

{od Teed RO CY ode (GS £2 Wn We ble:
Write a short and plain statement of the’claim. Bo not ee e fecal arguments. State a. briciiy a8 possible the 7
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was

involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including

the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and

write a short and ae Ree feach wy in a separate paragraph. yo. additional pages if needed. Ast hy 0

LAL plat NY, WA f Nich is bold A dy Whey Crileciye
Muscling We a eau 7 ‘ sae ee at wf! res es hear iii ab ke

 

LULL iG ie Ve. ee:
food) sca snfesalins pre apece ai) ee or Layernbrz ws PE Elie
a oid la i MUN AnH GME btey DUET H Mp i [awsire —1 es
Ofna re att Hb EES Le Ay f-2 pie ne

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

weave poe pocioved Myf Lol wal tdempnt 2 Fr psy
Fig dye fr ye nest ea

  
 

AESOP FOTHON (om (anne) IP / A UIs
ny Jpop yee 0th 900 Poadeb I fp pete
a sllidy Poe panatee Lard 7 rope pyrene} ‘
tht $ pate Ci and te ah Hi ‘yh /Q Hee cnet NM

t1 MeHg Pye La era avert.
£ RISO A; ah . se Ube op pt ¢ thang
idle hd diduvats toa (AG0, AA aad pee Teepe) 00 vepunit
Case 5:21-cv-00662-G Document 1 Filed 06/29/21 Page 6 of 6

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk's Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk's Office may result
in the dismissal of my case.

Date of signing:

   

Signature of Plaintiff
Printed Name of Plaintiff

 

 

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 5 of 5
